DETAILED ACTION
This office action is in response to communication filed on 06/04/2020. Claims 8-10 have been amended. Claims 1 – 10 are pending on this application.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closes prior art of record Dupon et al. U.S. patent No. 10,491,240. 
Fig. 5 of Dupon et al. discloses a method for storing (528)  time series data  (524) with adaptive length encoding (526), comprising: sequentially acquiring a data value (input Data value)  corresponding to each timestamp (timing of input data 524) according to a sequential order of timestamps (each byte of each input data 524)  in the time series data (524); encoding previous n data values (526)  according to a preset encoding rule (Variable Length Codding 528), and acquiring a first encoding data (encoding data acquired from 528) corresponding to the previous n data values (input data values of 524), wherein the first encoding data ( encoding data from 528) comprises a first number of encoding values (byte of encoding data from acquiring from 528), wherein n is an integer greater than 1 (number of bytes from input data 524); determining a first storage space (storage space of dictionary table 528) value required to pre-store (storing of bytes of data 524) in the table 528) the previous n data values (bytes of data 524).
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach a determining a second storage space value required to pre-store rule information of the preset encoding rule and the first encoding data, using a ratio of the first storage space value to the second storage space value as a storage gain at a first time, wherein the first time is the time at which n-th data value is acquired; corresponding to a previous n-1 data values when .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

06/29/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845